DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 7, filed 11/17/2022, with respect to claim 15 have been fully considered and are persuasive.  The objection of claim 15 has been withdrawn. 
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive.
Regarding the amended independent claims 7, 11-12 and 15, applicant argues that “Without acquiescing to the Examiner's position, amended independent claim 7 recites, inter alia, "a second allocation type in which the start symbol of the uplink shared channel is variable to any symbol in a slot where the uplink shared channel is allocated." Applicant respectfully asserts that Li and Qualcomm, whether considered alone or in combination, fail to disclose or suggest at least the above-mentioned limitation of amended independent claim 7. The same is true for amended independent claims 11, 12, and 15, which each recites a substantially similar limitation ... Further, even assuming, arguendo, a skilled person in the art were to implement any combination of Li and Qualcomm in the manner suggested by the Examiner, these references would still fail to render amended independent claim 7 obvious, because a person of ordinary skill in the art would not have been motivated to supply the missing elements without the benefit of Applicant's own disclosure as a guide” in pages 7-8.
In response to the applicant’s arguments, examiner respectfully disagrees with the arguments above. The amended independent claim 7 recites “the information including a first allocation type in which a start symbol of the uplink shared channel is fixed or a second allocation type in which the start symbol of the uplink shared channel is variable to any symbol in a slot where the uplink shared channel is allocated”. The claim only requires the information including (a) “a first allocation type in which a start symbol of the uplink shared channel is fixed” or (b) “a second allocation type in which the start symbol of the uplink shared channel is variable to any symbol in a slot where the uplink shared channel is allocated”, but not both (a) and (b). Therefore, the limitation “a second allocation type in which the start symbol of the uplink shared channel is variable to any symbol in a slot where the uplink shared channel is allocated” is not required and is not considered by the examiner.
Li discloses a terminal [see Fig. 14-16, 18, para. 133-134, 159; a terminal] comprising: a receiver [see Fig. 2, 18; the terminal comprises a receiver] that receives information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; receives an indication message regarding a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe], the information including a first allocation type in which a start symbol of the uplink shared channel is fixed [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) or the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and a processor [see Fig. 14, para. 134; first determination module 142] that controls the start symbol of the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined].
Qualcomm discloses controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, providing “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li would reduce processing time [see Qualcomm, Section 2].
In view of the above response, the combined system of Li and Qualcomm discloses each and every element of amended independent claims 7, 11-12 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2019/0029046 A1, hereinafter “Li”) in view of (Qualcomm Incorporated; "UL Channel Design for Shortened TTI"; 3GPP TSG RAN WG1#85, R1-164459; Nanjing, China; May 23-27, 2016 (8 pages), hereinafter “Qualcomm”).

Regarding claims 7 and 11, Li discloses a terminal [see Fig. 14-16, 18, para. 133-134, 159; a terminal] comprising: 
a receiver [see Fig. 2, 18; the terminal comprises a receiver] that receives information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; receives an indication message regarding a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe], the information including a first allocation type in which a start symbol of the uplink shared channel is fixed [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) or the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and 
a processor [see Fig. 14, para. 134; first determination module 142] that controls the start symbol of the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined]. 
	Li does not explicitly disclose controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].

Regarding claim 16, Li discloses wherein the information includes:
the first allocation type in which the start symbol of the uplink shared channel is fixed [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1})], and the start symbol of the uplink shared channel is notified by higher layer signaling and downlink control information [see para. 50, 86, 136; the start symbol of the PUSCH is notified by RRC message and DCI], and
wherein the processor [see Fig. 14, para. 134; first determination module 142] that controls the start symbol of the uplink shared channel corresponding to the first allocation type based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined].
Li does not explicitly disclose “a number of consecutive symbols” and controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches a number of consecutive symbols and controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “a number of consecutive symbols and controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].

Regarding claim 12, Li discloses a base station [see Fig. 17, 19, para. 154-155, 160; a base station] comprising: 
a transmitter [see Fig. 17, para. 155; sending module 172] that transmits information regarding resource allocation type of an uplink shared channel to a terminal [see Fig. 2, step S202, para. 73; transmits an indication message to a terminal, the indication message configured to indicate a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe of a terminal on an unlicensed carrier, or a transmission subframe], the information, which is for indicating a start symbol of the uplink shared channel, including a first allocation type in which the start symbol of the uplink shared channel is fixed [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) or the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and 
a receiver [see Fig. 17, para. 155; receiving module 176] that receives, from the terminal, the uplink shared channel [see Fig. 2, step S206, para. 75; that receives, from the terminal, the PUSCH transmission subframe], in which the start symbol of the uplink shared channel are controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or the start and end symbol locations of the PUSCH transmission subframe are selected by the terminal based on the indication message indicating the candidate start symbol location or the candidate start and end symbol locations of the PUSCH transmission subframe], 
wherein in the terminal, the start symbol of the uplink shared channel is controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or the start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined]. 
	Li does not explicitly disclose controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].

Regarding claim 15, Li discloses a system comprising a base station [see Fig. 17, 19, para. 154-155, 160; a base station] and a terminal [see Fig. 14-16, 18, para. 133-134, 159; a terminal], wherein:
the base station comprises:
a transmitter [see Fig. 17, para. 155; sending module 172] that transmits information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; transmits an indication message, the indication message configured to indicate a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe of a terminal on an unlicensed carrier, or a transmission subframe], the information, which is for indicating a start symbol of the uplink shared channel, including a first allocation type in which the start symbol of the uplink shared channel is fixed [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) or the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and
a receiver [see Fig. 17, para. 155; receiving module 176] that receives the uplink shared channel [see Fig. 2, step S206, para. 75; that receives the PUSCH transmission subframe], in which the start symbol of the uplink shared channel are controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or the start and end symbol locations of the PUSCH transmission subframe are selected by the terminal based on the indication message indicating the candidate start symbol location or the candidate start and end symbol locations of the PUSCH transmission subframe], and
	the terminal comprises:
a receiver [see Fig. 2, 18; the terminal comprises a receiver] that receives the information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; receives the indication message regarding a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe], the information including the first allocation type in which the start symbol of the uplink shared channel is fixed [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) or the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})]; and
a processor [see Fig. 14, para. 134; first determination module 142] that controls the start symbol of the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; the start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined].
	Li does not explicitly disclose controlling “a number of consecutive symbols” of the uplink shared channel.
	However, Qualcomm teaches controlling a number of consecutive symbols of an uplink shared channel [see pages 2-3, Section 2.2.1.1, Fig. 2-4; controlling a number of consecutive symbols of sPUSCH (using 1 symbol for sPUSCH transmission)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “controlling a number of consecutive symbols of an uplink shared channel”, as taught by Qualcomm, into the system of Li so that it would reduce processing time [see Qualcomm, Section 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Blankenship et al. (US 2017/0111152 A1), see Fig. 3, 5, para. 10-18, discloses how to allocate physical resource blocks (PRBs) for LC-PDCCH and physical downlink shared channel (PDSCH).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469